Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments filed 01/06/2022 have been acknowledged. Applicant’s amendments overcome the rejection made under 35 U.S.C. 112(d). 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/678,878 and 62/799,513 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 62/678,878 does not disclose the amino acid sequences of the anti-CD7 CAR T cells recited in either independent claims 1 or 111 of the instant application. Accordingly, claims 1, 111, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 112-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 10-12, 24-43, 47-54, and 60-68 of copending Application No.  16/ 428, 789 in view of Zhao et al (US 2017/0290858 A1), hereinafter Zhao, and Png et al, (US 2018/0148506 A1), hereinafter Png. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a tandem iNKT CAR cell wherein the CAR construct has a 95% sequence identity to SEQ ID NO: 45 (co-pending claim 54). The amino acid sequence 
The co-pending application does not specifically recite that the iNKT CAR cell is further deficient in a T cell receptor subunit, wherein the T cell receptor subunit is TCRα, TCRβ, TCRγ, TCRδ, CD3ε, CD3γ, CD3δ, or CD3ζ nor does the co-pending application recite that the genes encoding CD7 and TRAC are deleted or disrupted using CRISPR technology.
However, Zhao teaches downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment, wherein the endogenous gene is an TCR-alpha, TCR-beta, beta-2 microglobulin, CTLA-4, FAS, PD1, or a major histocompatibility complex protein (see entire document, in particular, Abstract, Summary of Invention, and Para. 0241-0244 under Description). Further, endogenous gene expression may be knocked-down, decreased, and/or inhibited by, for example, a CRISPR system (Para. 0244). 

It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell disclosed by the co-pending application such that it is further deficient in an endogenous T cell receptor. One of ordinary skill in the art would have been motivated to do so in order to reduce alloreactivity or graft-versus-host disease of the administered CAR T cells. Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and efficacy of the anti-CD7 CAR T cell in the treatment of T cell malignancies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 111-116 are rejected under 35 U.S.C. 103 as being unpatentable over Png et al (US 2018/0148506 A1, of record), hereinafter Png, and Zhao et al (US 2017/0290858 A1, of record), hereinafter Zhao, and Orentas et al (US 2015/0299317 A1, of record), hereinafter Orentas. 
Png teaches an anti-CD7 CAR T cell comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2, corresponding to SEQ ID NOs: 20 and 21 of the instant claims as well as 4-1BB and CD3 zeta intracellular signaling domains (see entire document, in particular, Abstract, Summary of Invention, and Claims). CD7 is a primary marker for T cell malignancies and is highly expressed in all cases of T cell acute lymphoblastic leukemia (T-ALL). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181), and downregulation of CD7 expression can be achieved by a variety of methods including CRISPR/Cas9 (Para. 0098-0102). The 4-1BB domain has the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 5 of the instant claims. In some embodiments, the anti-CD7 CAR further comprises a CD8 alpha signal peptide (SEQ ID NO: 7 corresponding to SEQ ID NO: 1 of the instant claims) (Para. 0079), a CD8 alpha hinge region (SEQ ID NO: 5 corresponding to SEQ ID NO: 2 of the instant claims) (Para. 0078), a VH-VL linker that is a (GGGGS)n peptide, where n is an integer from 1-6 (Para. 0091), as well a CD28 transmembrane domain (Para. 0017). 
Png does not teach that the CAR T cell is deficient in an endogenous T cell receptor such as TCR alpha (TRAC) by deletion or disruption of the genes encoding TRAC using CRISPR. Png further does not disclose a CD28 transmembrane domain or CD3 zeta signaling domain having the exact same amino acid sequences as recited in the claims.

Zhao further teaches downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment, wherein the endogenous gene is an TCR-alpha, TCR-beta, beta-2 microglobulin, CTLA-4, FAS, PD1, or a major histocompatibility complex protein (see entire document, in particular, Abstract, Summary of Invention, and Para. 0241-0244 under Description). Further, endogenous gene expression may be knocked-down, decreased, and/or inhibited by, for example, a CRISPR system (Para. 0244). It should be noted that downregulating expression of an endogenous T cell receptor would necessarily block signaling by that T cell receptor. 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell disclosed by Png such that it is deficient in an endogenous T cell receptor and it comprises a CD3 zeta signaling domain disclosed by Orentas. One of ordinary skill in the art would have been motivated to do so in order to reduce alloreactivity or graft-versus-host disease of the administered CAR T cells as taught by Zhao. Additionally, it would have been obvious for artisans to substitute the CD3 zeta signaling domain disclosed by Orentas in the anti-CD7 CAR T cell since both have the amino acid sequences recited in the instant claims and thus have the same functions and can be used for the same purposes in a CAR construct. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and . 

Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Png in view of Orentas and Zhao, as applied to claims 111-116 above, and further in view of Norell et al (Norell, Håkan et al. Cancer immunology, immunotherapy: CII vol. 59,6 (2010): 851-62, of record), hereinafter Norell, and as evidenced by Fehse et al (Fehse, Boris, et al. Molecular Therapy 1.5 (2000): 448-456, of record), hereinafter Fehse. 
The teachings of Png in view of Orentas and Zhao have been discussed above and differ from the instantly claimed invention in that the CAR T cell further comprising human CD34 is not taught. 
However, Norell teaches TCR gene modified T cells transduced with a truncated version of the human CD34 molecule (CD34t) could be readily enriched 5 to 7-fold based on their surface expression of CD34. Further, the CD34 selected T cells have a corresponding 5 to 6-fold increase in specific reactivity against tumor cells. Notably, all of this can be achieved using existing technology designed to isolate clinical grade CD34+ hematopoietic stem cells for allogeneic stem cell transplantation, which is readily available in the clinic. Thus, CD43 expression as a novel enrichment technology can improve both the feasibility and effectiveness of adoptively transferred TCR-gene modified T cells (see entire document, in particular, Abstract and Para. 4 of the Introduction). As further evidenced by Fehse, full-length human CD34 can also be used effectively as a selection marker (see entire document, in particular, Para 2 of Results and Figure 2). 
It would have been obvious to one of ordinary skill in the art to modify the anti-CD7 CAR T cell deficient in CD7 and an endogenous T cell receptor such that it further expresses human . 

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.	
With respect to priority documents, Applicant argues that “in paragraph 0065, the '513 provisional states that "Alternatively, or in addition, CAR-T cells encompassed by the present disclosure may further comprise one or more suicide genes. ... In an exemplary embodiment, a suicide gene is a CD34/thymidine kinase chimeric suicide gene." Shortly thereafter, SEQ ID NO. 2 (corresponding to SEQ ID NO: 33 in the instant application) discloses an embodiment that is exactly as described in claim 111, but with the CD34/thymidine kinase chimeric suicide sequence included. Given that the CAR-T cells encompassed by the present disclosure "may", "alternatively, or in addition to" (according to paragraph 0065) comprise a CD34/thymidine kinase chimeric suicide gene, Applicant respectfully submits that the CAR recited in claim 111 is fully supported by the '513 provisional. "Comprising" language in this context is not a basis for finding a lack of written description or enablement. The suicide gene might be there, or it might not. In addition, the combination of elements recited in claim 111 are directly supported, in order, in paragraphs 0218-0223 of the instant specification”. 
In response to Applicant’s arguments, it is restated that the anti-CD7 CAR T cell of the instant claim 111 is broader in scope than what is recited in the ‘513 provisional application due 
Applicant has requested that the double patenting rejections previously set forth in the non- final Office Action mailed 06/04/2021 be held in abeyance until allowable subject matter has been indicated. Since no terminal disclaimers have been filed and no amendments have been made to the instant or co-pending claims such that they represent patentably distinct inventions, the double patenting rejections previously set forth are maintained.
With respect to the rejection made under 35 U.S.C. 103, Applicant argues that Png does not disclose a CD28 transmembrane domain or a CD3 zeta signaling domain having the amino acid sequences recited in the claims and Zhao does not teach the compound goal of reducing alloreactivity/graft-versus-host-disease and CAR-T cell fratricide sufficiently to enable treatment of human T cell cancers. Thus, Applicant concludes that obviousness had not been prima facie demonstrated, lacking motivation to combine disparate elements of various prior art references. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Png teaches an anti-CD7 CAR T wherein CD7 expression on the effector T cells is downregulated to prevent fratricide. The anti-CD7 CAR T cell disclosed by Png comprises the CD8α signal peptide of SEQ ID NO: 1, the CD8α hinge region of SEQ ID NO: 2,   VH and VL chains of SEQ ID NOs: 20 and 21, a VH-VL linker that is a (GGGGS)n peptide, where n is an integer from 1-6, a 4-1BB costimulatory domain of SEQ ID NO: 5, and a CD3 zeta signaling domain. Orentas teaches a CAR T cell comprising a CD3 zeta chain corresponding to SEQ ID NO: 7 of the instant claims. Zhao further teaches downregulation of endogenous gene expression (e.g. TCR-alpha) in a CAR T cell to reduce immunogenicity in an allogenic environment. Thus, the combined teachings of Png in view of Orentas and Zhao teach the anti-CD7 CAR T cell of the claimed invention. 
Applicant further argues that Png criticizes the CRISPR approach and touts the superiority of its protein expression blocking (PEBL) approach to the use of CRISPR/Cas9 to knockdown 
In response to Applicant’s arguments that the reference (Png) constitutes a teaching away, the examiner notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see also MPEP 2123). Png teaches that a variety of methods can be used to downregulate expression of CD7 on CAR T cells, including via CRISPR/Cas 9 technology. Zhao further teaches that this technology can be used to reduce expression of endogenous T cell receptors such as TCR-alpha. It should be further noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Thus, the rejections made under 35 U.S.C. 103 are maintained. 

Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644